        Case 1:11-cr-01032-PAE Document 2592 Filed 02/18/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CARLOS URENA,

                                       Petitioner,                     18 Civ. 9995 (PAE)
                        -v-                                            11 Cr. 1032-4 (PAE)

 UNITED STATES,
                                                                              ORDER
                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from Mr. Urena, dated December 7, 2020,

regarding receipt of the Court’s mail. This letter indicates that all mail from the Clerk of Court

must be sent to Mr. Urena’s P.O. Box at the following address:

                                    Carlos Urena, #660-80-054
                                          U.S.P. Canaan
                                      Smart Communication
                                           P.O. Box: 30
                                     Pinelas Park, FL 33781

       However, the Court understands that Mr. Urena’s current physical address is as follows:

                                    Carlos Urena, #660-80-054
                                          U.S.P. Canaan
                                          P.O. Box: 300
                                      Waymart, PA 18472

        The Court understands that Mr. Urena is seeking a copy of the Government’s opposition

to his 2255 petition and any updates on this case. The Clerk of Court is thus respectfully

directed to mail to both addresses a copy of this order, a copy of the Government’s opposition at

docket 30, and copies of the Court’s orders at dockets 31 and 33.



         SO ORDERED.
       Case 1:11-cr-01032-PAE Document 2592 Filed 02/18/21 Page 2 of 5




                                               
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: February 18, 2021
       New York, New York




                                      2
  Case 1:11-cr-01032-PAE Document 2592 Filed 02/18/21 Page 3 of 5
$3
%'
Case 1:11-cr-01032-PAE Document 2592 Filed 02/18/21 Page 4 of 5
Case 1:11-cr-01032-PAE Document 2592 Filed 02/18/21 Page 5 of 5
